           Case 2:19-cv-01725-GMN-BNW Document 62 Filed 07/13/20 Page 1 of 5



 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5    ANTHONY BAILEY,                                       Case No. 2:19-cv-01725-GMN-BNW
 6                                        Petitioner,
             v.                                                           ORDER
 7
      WARDEN BRIAN WILLIAMS, et al.,
 8
                                       Respondents.
 9

10          Currently before the Court is Petitioner Anthony Bailey’s Second Motion for Limited
11   Extension of Copywork (ECF No. 22).
12          On January 23, 2020, the Court denied Bailey’s first motion seeking permission to exceed
13   the Nevada Department of Corrections’ (“NDOC”) $100 copy credit limit because he did not
14   specify the desired amount of increase or a specific reason that he needed copies. (ECF No. 9.)
15   His second motion provides additional details to remedy those deficiencies.
16          On April 8, 2020, Chief United States District Judge Miranda M. Du signed an order
17   making the electronic filing process mandatory at High Desert State Prison, the NDOC facility
18   where Bailey is incarcerated. See Fourth Amended General Order No. 2012-01. The order was
19   specifically intended to reduce the cost of processing filings from incarcerated people. Because
20   Bailey’s opposing party is counsel for Respondents—who has already appeared in this case and is
21   a registered user of the Court’s electronic filing system, Bailey will now make arrangements to
22   scan, file, and serve opposing counsel electronically and then retain his original documents. Thus,
23   he no longer needs to incur copy fees.
24          IT IS THEREFORE ORDERED:
25                1. Petitioner Anthony Bailey’s Second Motion for Limited Extension of Copywork
26                   (ECF No. 22) is DENIED as moot.
27   ///
28   ///


                                                        1
     Case 2:19-cv-01725-GMN-BNW Document 62 Filed 07/13/20 Page 2 of 5



 1       2. The Clerk of Court is directed to MAIL Bailey a copy of the Fourth Amended

 2          General Order No. 2012-01, dated April 8, 2020.

 3    DATED: July 13, 2020
 4
                                               ________________________________
 5                                             GLORIA M. NAVARRO
                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           2
          Case 2:19-cv-01725-GMN-BNW Document 62 Filed 07/13/20 Page 3 of 5




1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA
5

6
     IN RE: ELECTRONIC SUBMISSION OF                FOURTH AMENDED GENERAL ORDER
7    NDOC PRISONER DOCUMENTS                                  NO. 2012-01

8

9

10         Since February 19, 2013, the United States District Court for the District of Nevada

11   (“Court”), the Nevada Department of Corrections (“NDOC”), and the Office of the Attorney

12   General of the State of Nevada have participated in an electronic filing project designed

13   to reduce the cost of processing filings from incarcerated people in cases filed pursuant

14   to 42 U.S.C. § 1983—under General Order No. 2012-01. This order makes that electronic

15   filing process mandatory. The terms of the e-filing project are described below.

16         1.     Electronic filing of filings by incarcerated people in civil rights cases was

17                implemented at Northern Nevada Correctional Center (“NNCC”) in 2013, at

18                Lovelock Correctional Center (“LCC”) in 2015, and on April 1, 2020 at both

19                Ely State Prison (“ESP”) and High Desert State Prison (“HDSP”).

20         2.     All filings by incarcerated people in NDOC’s custody in all federal cases

21                before this Court, including civil rights and habeas corpus cases, must be

22                filed electronically beginning no later than January 1, 2022, excluding filings

23                from rural NDOC camps.

24         3.     NDOC will be provided with free Public Access to Court Electronic Records

25                (“PACER”) accounts for use by the law librarians who become registered

26                users.

27
     Case 2:19-cv-01725-GMN-BNW Document 62 Filed 07/13/20 Page 4 of 5




1     4.   NDOC will scan to PDF and transmit electronically to the Court all

2          documents presented by incarcerated people for filing with the Court. The

3          original documents will be returned to the incarcerated person. Al

4          documents submitted for filing by incarcerated people in NDOC facilities will

5          be emailed to the Court in PDF format and in accordance with NDOC

6          procedures therefor.

7     5.   The Court will receive and file the incarcerated peoples’ documents

8          electronically. After traditional service of the incarcerated person’s

9          complaint and appearance by an opposing party, electronic transmission of

10         the filed document to opposing parties who are registered users of the

11         Court’s electronic filing system constitutes service of the hyperlinked

12         document for purposes of Rule 5(b)(3) of the Federal Rules of Civil

13         Procedure. The incarcerated person must mail a copy of their electronically

14         filed documents to non-registered users.

15    6.   Each NDOC facility, excluding rural NDOC camps, will establish an email

16         address for receipt of electronically-filed documents. NDOC staff will print

17         the electronic transmission receipt, the hyperlinked order, and other

18         documents filed by the Court. Receipt of copies of the receipt and
19         hyperlinked documents by the incarcerated person constitutes service of

20         the document on the incarcerated person. If the incarcerated person refuses

21         delivery or is no longer at a particular NDOC facility, NDOC will indicate the

22         reason for non-delivery on the transmission receipt and email it to the Court.

23    7.   Opposing parties who are registered users of the Court’s electronic filing

24         system will serve filings on NDOC prisoners through the Court’s electronic

25         filing system. NDOC staff will print and provide to incarcerated people both

26         the electronic receipts and the hyperlinked documents filed by opposing
27         parties.


                                          2
          Case 2:19-cv-01725-GMN-BNW Document 62 Filed 07/13/20 Page 5 of 5




1          The Court has evaluated the e-filing project and determines it should be continued

2    permanently at all NDOC facilities, excluding rural NDOC camps. It is therefore ordered

3    that the e-filing project—as outlined above—is now mandatory at NDOC facilities that

4    have already implemented it, and will become mandatory at other NDOC facilities on the

5    schedule stated above.

6          DATED THIS 8th day of April 2020.

7

8

9                                                MIRANDA M. DU
                                                 CHIEF JUDGE, UNITED STATES
10                                               DISTRICT COURT FOR THE DISTRICT
                                                 OF NEVADA
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27


                                               3
